Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP ANNOUNCES AGREEMENT FOR SALE OF MINORITY INTEREST IN MORELOS PROJECT VANCOUVER, British Columbia, December 2, 2009 – Goldcorp Inc.(TSX: G, NYSE: GG) today announced that its wholly-owned subsidiary company, Desarrollos Mineros San Luis, S.A. de C.V. (“DMSL”), has entered into an agreement with Newstrike Capital Inc. (TSX-V NEX: NES.H) (“Newstrike”) for the sale of DMSL’s 21.2% interest in the Morelos gold project in Mexico for consideration of not less than CDN$52 million comprised of CDN$44.5 million in cash and 15 million common shares in the capital of Newstrike.Completion of the transaction is subject to a financing condition in favour of Newstrike, completion of legal and financial due diligence, and other customary terms and conditions.Gleichen Resources Ltd. holds a right of first refusal to acquire DMSL’s interest in the Morelos Project which is exercisable for a period of 90 days from the date it is advised of the terms of the agreement with Newstrike.Goldcorp expects the transaction to close in early 2010. Goldcorp is the lowest-cost and fastest growing multi-million ounce gold producer with operations throughout the Americas.Its gold production remains 100% unhedged. Cautionary Note Regarding Forward-Looking Statements This press release contains “forward-looking statements”, within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation, concerning the business, operations and financial performance and condition of Goldcorp Inc. (“Goldcorp”).
